Citation Nr: 1244203	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-37 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for left ear hearing loss.  

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.  

In the above noted April 2008 rating decision, the RO reopened and denied the Veteran's claims for service connection for left ear hearing loss and tinnitus, as well denied the claim for service connection for right ear hearing loss.  The Board notes that the RO characterized the claims for left ear hearing loss and for right ear hearing loss as a single issue (bilateral hearing loss).  Regardless of the RO's actions in this instance, the Board must still determine, de novo, whether new and material evidence has been received to reopen the Veteran's claims for service connection for left ear hearing loss and for tinnitus.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized both these claims for service connection as claims to reopen; as such, the issues pertaining to left ear hearing loss and to right ear hearing loss are separately listed on the title page.  

The issues regarding whether new and material evidence has been received to reopen the claims of entitlement to service connection for left ear hearing loss and for tinnitus are discussed in the decision below.  The underlying question of service connection for left ear hearing loss and for tinnitus, as well as the claim for service connection for right ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a June 1978 rating decision, the RO denied the Veteran's claims for service connection for left ear hearing loss and for tinnitus.  The Veteran was provided notice of the RO's decision that same month, June 1978, but did not appeal.  

2.  Evidence received since the RO's June 1978 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for left ear hearing loss and for tinnitus, and it raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The June 1978 rating decision that denied the Veteran's claims for service connection for left ear hearing loss and for tinnitus is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2012). 

2.  New and material evidence has been received, and the Veteran's claims for service connection for left ear hearing loss and for tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, in a June 1978 rating decision, the RO denied the Veteran's claims for service connection for left ear hearing loss and for tinnitus.  The RO determined that the Veteran's left ear hearing loss, identified on audiological evaluation during the Veteran's service entrance examination, had pre-existed service and had not been aggravated by service.  Additionally, the RO found that tinnitus had not been shown by the evidence of record.  The Veteran did not appeal the June 1978 rating decision.  Thus, the Board finds the June 1978 rating decision to be final.  38 U.S.C.A. § 7105(b), (c).  

In June 2007, the Veteran sought to reopen his claims.  Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical examination/opinion.  

The Court in Shade further commented that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person offering observations as to his symptoms.  Id. at 122, citing Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (both holding that "lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional").  

The evidence received subsequent to the final June 1978 rating decision includes a report of March 2008 VA audiological examination, reports of private hearing examinations, the Veteran's written contentions, as well as the Veteran's hearing testimony before the undersigned VLJ in August 2012.  

In particular, during his August 2012 hearing, the Veteran testified that he was exposed to loud jet aircraft noise working the flight line during his service in Thailand during the Vietnam War.  He also testified that he worked around F-4 Phantom jet "ground start units", which were turbine driven, and which the Veteran reported were extremely loud and omitted a very high frequency sound/noise.  The Veteran commented that his exposure to a high level of loud noise on the flight line gave him headaches and caused him to experience a very bad ringing sound in his "ear.", although he did not identify which ear was affected by the ringing sound.  The Veteran was also unsure as to whether the ringing in his ear had actually begun prior to or during service.  The Veteran nonetheless did testify that the ringing sound in his ear increased in severity during his time working on the flight line.  The Veteran additionally testified regarding his post-service noise history.  

The Board finds the Veteran's hearing testimony to be new as it was not previously considered by the RO in the June 1978 rating decision.  Furthermore, the Board finds the hearing testimony to be material, as it relates to an unestablished fact necessary to substantiate the claims.  Here, the Veteran has provided testimony concerning his noise exposure both in service and post service, and the affect each had on his hearing acuity and the development of ringing sounds (tinnitus) in his ears.  As noted above, the Veteran is competent to describe symptoms of hearing loss and ringing sounds in his ear or ears.  See Davidson, Jandreau, supra.  The Board finds that the Veteran's lay evidence, at a minimum, triggers a duty to assist for the purpose of providing a medical examination/opinion.  (As noted above, the RO, in reopening the Veteran's claims, provided an audiological examination in March 2008.)  Therefore, the Board finds the Veteran's hearing testimony sufficiently material to reopen his claims for service connection for left ear hearing loss and for tinnitus.  Shade, 24 Vet. App. at 117.  

Accordingly, the Board finds that evidence received subsequent to the June 1978 rating decision is new and material and serves to reopen the claims for service connection for left ear hearing loss and for tinnitus.  However, the Board cannot, at this point, adjudicate the reopened claims for service connection for left ear hearing loss and for tinnitus, as further development of these claims is necessary prior to a final adjudication.  The specific evidentiary development needed is discussed in detail in the remand below.  


ORDER

New and material evidence having been received, the claims of entitlement to service connection for left ear hearing loss and for tinnitus are reopened; to that limited extent, the appeal as to both issues is granted.  


REMAND

The Board notes that every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  If aggravation is established, then the burden shifts to the government to show a lack of aggravation by establishing, through clear and unmistakable evidence, that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b).  

By way of history, when the Veteran originally filed his claim for service connection for left ear hearing loss and for tinnitus in May 1978, he commented in his application for benefits (VA Form 21-526) that his hearing loss was present at the time of his discharge from service in 1969, and that the ringing in his "ear" had gradually been increasing over the last few years.  

A review of the Veteran's service treatment records (STRs) reflects that the Veteran entered active service with an identified left ear hearing loss per audiological testing during his January 1966 service entrance medical examination.  In particular, a 60 decibel (dB) response was recorded at 4000 hertz (Hz) in the left ear.  During the course of the Veteran's active service, audiological test results show an improvement in the Veteran's hearing acuity in his left ear.  On audiological testing at the time of the Veteran's service separation medical examination in April 1969, a 30 dB response was recorded at 4000 Hz.  

With regard to the Veteran's right ear, audiological testing during active service reflects an apparent worsening of hearing acuity in the right ear based on an increased shift in puretone decibel levels.  Nonetheless, at the time of separation (or otherwise within one year of separation from service), the Veteran was not shown to have impaired hearing of the right ear for VA purposes.  See 38 C.F.R. § 3.385 (2012).  

With the above evidence in mind, the Board notes that at his August 2012 hearing, the Veteran testified that he was granted an early separation from his active service commitment with the U.S. Air Force based on his signing a waiver document.  The Veteran has alleged that the waiver document included details and consideration of his hearing loss.  In particular, in his application for benefits (VA Form 21-526) received in June 2007, the Veteran noted that he was told at discharge that he had an "80 [percent] hearing loss."  At his hearing, the Veteran was unable to provide any further details concerning the waiver.  However, both he and his representative contended that such waiver could have a bearing on his claims for service connection for left ear hearing loss and for right ear hearing loss.  They requested that the Veteran's personnel records be obtained, as this was where the signed waiver form was in all likelihood located.  (The Board notes that the Veteran's personnel records are not associated with his claims folder.)

The Secretary's duty to assist does not extend to obtaining records when "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C. § 5103A(a)(2) (West 2002).  As the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated, "Congress has explicitly defined the VA's duty to assist a veteran with the factual development of a benefit claim in terms of relevance."  See McGee v. Peake 511 F.3d 1352, 1357 (Fed. Cir. 2008); 38 U.S.C. § 5103A(b)(1).  Likewise, VA is not obligated to embark on an "unguided safari" to seek all potentially relevant records.  Brokowski v. Shinseki, 23 Vet. App. 79, 89 (2009).  Otherwise, the Board's obligation to obtain identified records is contingent on a showing that (1) the records could be related to the claim, or (2) there is a reasonable possibility that the records could substantiate the claim.  See e.g., Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  Moreover, there "must be specific reason to believe these records may give rise to pertinent information," such as "specific allegations" from the claimant that the records are relevant.  Id. at 1323.  

The Board is mindful that the Veteran's service audiograms, which are associated with his STRs, would appear to be the most relevant service-related evidence pertaining to the claims for service connection for left ear hearing loss and for right ear hearing loss on appeal.  Nonetheless, in light of the Veteran's request to obtain his service personnel records (which reportedly contain the identified waiver document), and his "specific allegations" that he signed a waiver document that included details and consideration of his hearing impairment at that time, the Board finds that the Veteran's service personnel records should be obtained and associated with the claims folder.  If the Veteran's service personnel records are obtain, the RO should conduct a review of these records for evidence relevant to the Veteran's claims on appeal.  

In addition, as noted previously, the Veteran was provided a VA audiological examination in March 2008.  Based on the audiologist's unfavorable nexus opinion associated with the examination, the RO denied the Veteran's claims for service connection for left ear hearing loss and for right ear hearing loss (bilateral hearing loss), as well as for tinnitus.  In reviewing the VA examination report, the Board notes that audiological testing was conducted for both the left and right ears, and sensorineural hearing loss was diagnosed bilaterally.  The VA audiologist opined the following, 

In my opinion military noise exposure did not contribute to [the Veteran's] current hearing loss.  It is likely the result of excessive civilian noise exposure (both protected and unprotected) as well as the aging process. 

Initially, the Board questions whether the audiologist's opinion pertains not to hearing loss of both ears but only hearing loss in the left ear.  In this regard, the audiologist, in her examination report, only discusses the service medical history pertaining to the left ear and not the right.  Notwithstanding the Board's concern, the audiologist's lack of rationale for any opinion pertaining to the Veteran's right ear hearing loss necessitates the need for an addendum medical opinion regarding this issue.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that the Board may not assess probative value of "a mere conclusion by a medical doctor"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (An examination report must contain clear conclusions and supporting data, as well as "a reasoned medical explanation" connecting the data and conclusions.)

With respect to the above, the Board notes that the VA audiologist provides no explanation or "supporting data" to support any opinion that the Veteran's right ear hearing loss was not related to his period of active service.  While the audiologist does note that the Veteran's "hearing loss" is related to post-service noise exposure and age, the Board may not rely on a medical examiner's statement if it lacks supporting analysis.  Stefl, Nieves-Rodriguez, supra.  Supporting analysis is essential and especially relevant in the present case in light of the Veteran's reported history of acoustic trauma during service, which was associated with his work-related duties on an airbase flight line in Thailand.  

Therefore, in light of the above, and the need for the rationale for the audiologist's opinion concerning the Veteran's right ear hearing loss, the Veteran's claims folder should be returned to the VA audiologist who provided the March 2008 examination/medical opinion.  The audiologist should review her examination report and its findings as well as the evidence of record, to include the Veteran's August 2012 hearing testimony.  Then, the audiologist should provide an addendum medical opinion as to whether the Veteran's current right ear hearing loss is related to his period of active service.  A complete rationale for any opinion expressed must be provided.  

If the March 2008 VA audiologist is not available to provide an addendum opinion, make arrangements for the file to be reviewed by another examiner who should be requested to supply the opinion.  (If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination.)  

The Board also notes that the Veteran's claims for service connection for left ear hearing loss and for right ear hearing loss could affect his claim for service connection for tinnitus.  In this regard, the March 2008 VA audiologist reported the Veteran's tinnitus was related to the same etiology as his hearing loss.  Therefore, the Board finds that the identified claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Hence, it follows that, any Board action on the claim for service connection for tinnitus would, at this juncture, be premature.  

Finally, in light of the development requested above, the Veteran should also be provided an opportunity to supplement the record on appeal with any relevant VA or private treatment records associated with his claims.  The Board notes that a review of the Veteran's claims folder, to include his Virtual VA electronic file, does not reflect that he is in receipt of VA treatment for his claimed disabilities.  



(CONTINUED ON NEXT PAGE)

Accordingly, the claims are REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for is claimed disabilities on appeal.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received.  If any records identified by the Veteran are not available, the Veteran should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2012).  

2.  Obtain the Veteran's service personnel records.  If these records are not available, the Veteran should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the claims folder should be referred back to the VA audiologist who provided the March 2008 audiological opinion for an addendum opinion concerning the Veteran's claimed right ear hearing loss.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

The audiologist, following a review of claims folder, to include the Veteran's August 2012 hearing testimony, should again opine as to whether it is at least as likely as not (a 50% or higher degree of probability), that the Veteran's right ear hearing loss is related to his period of service.  All opinions and conclusions expressed must be supported by a complete rationale.  The audiologist should discuss the reasons for accepting or rejecting the Veteran's report of acoustic trauma during service associated with his work on an airbase flight line in Thailand.  (If further examination of the Veteran is necessary for the audiologist to provide the requested addendum opinion, the Veteran should be scheduled for an examination.)  

If the VA audiologist is not available to provide an addendum opinion, make arrangements for the file to be reviewed by another examiner who should be asked to supply the opinion.  (If further examination of the Veteran is necessary to provide the requested opinion at that time, the Veteran should be scheduled for an examination and the necessary opinion requested.)  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues on appeal.  If any of the benefits sought are denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


